The facts of this case were previously set forth by this court on the codefendant’s appeal (see, People v Ray, 140 AD2d 380). Inasmuch as the defendant raises claims identical to those raised by the codefendant on his appeal, which claims required reversal in that case (see, People v Ray, supra), we conclude, as the People concede, that the defendant’s judgment of conviction must be reversed.
*563In view of our determination, we need not reach the defendant’s remaining contention. Brown, J. P., Rubin, Hooper and Harwood, JJ., concur.